Title: James Madison to Nicholas P. Trist, 23 September 1830
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                            Montpr.
                                
                                Sept. 23. 1830
                            
                         
                        Yours of the 21st. was recd. yesterday. On the question of recalling the communication made for the Natl.
                            Intelligencer I submit the following statement.
                        In a letter, lately noticed from Mr. Jefferson dated Novr. 17. 1799, he "encloses me a
                                copy of the draught of the Kentucky Resolves", (a press copy of his own manuscript). Not a word of explanation is
                            mentioned. It was probably sent, & possibly at my request, in consequence of my being a member elect of the Virga.
                            Legislature of -99, which would have to vindicate its contemporary Resolutions of -98. It is remarkable that the paper
                            differs both from the Kentucky Resolns. of -98, and from those of -99. It agrees with the former in the main, and must have
                            been the pattern of the Resolutions of that year; but contains passages, omitted in them, which employ the terms,
                            nullification & nullifying: and it differs in the quantity of matter from the Resols. of -99; but agrees with them
                            in a passage which employs that language, and would seem to have been the origin of it. I conjecture that the
                            Correspondent in Kentucky, probably Col. George Nicholas, might think it better to leave out particular parts of the
                            draft, than risk a misconstruction or misapplication of them; and that the paper might, notwithstanding, be within the
                            reach & use of the Legislature of -99, and furnish the phraseology containing the term Nullification &c.
                            Whether Mr. Jefferson had noted the difference between his draft, & the Resols. of -98, (he could not have seen
                            those of -99, which passed Novr. 14) does not appear. The files of Mr. J-n, particularly his correspondence with
                            Kentucky, must throw light on the whole subject. This aspect of the case seems to favour a recall of the communication, if
                            practicable. Tho’ it be true that Mr. J. did not draft the Resols. of -99, a denial of it simply, might imply more than
                            would be consistent with a knowledge of what is here stated.
                        I find by the last acct. from G. & S. thro’ their Collector Donaho, that there will be due $12. on the
                            19th. of next month, and I enclose $10. leaving the addition to be supplied by the little balance from Nicholls. But I am
                            really ashamed to trouble you with such trifles.
                        I thank you for the Essay on "Distress for Rent &c". I have not yet read it, and can not say when I
                            shall be able to do so, tho’ I anticipate an analytic and accurate view of the subject, instructive to better Lawyers than
                            I am. With affect. esteem
                        
                        
                            
                                James Madison
                            
                        
                    